Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Long et al. (US 9,515,633 B1) teaches a transformer coupled capacitive tuning (TCCT) circuit for an inductively coupled plasma (ICP) chamber includes a matching circuit including a first switched capacitor circuit and a first inductor. The first switched capacitor circuit includes a first terminal, a second terminal, a first capacitor connected to at least one of the first terminal and the second terminal, a second capacitor connected to at least one of the first terminal and the second terminal, and a first switch in communication with at least one of the first capacitor and the second capacitor to vary a capacitance value between the first terminal and the second terminal. A power splitter communicates with the matching circuit and an inductive coil of the ICP chamber. Dorf et al. (US 10,448,494 B1) teaches a method of processing of a substrate that enables maintaining a nearly constant sheath voltage for up to about 90% of the substrate processing time is provided. The performed method will result in a single (narrow) peak ion energy distribution function (IEDF) that can be further used to create an IEDF with an arbitrary shape. 
Both of the mentioned prior art do not teach or suggest a pulsing output electrically coupled with the secondary winding of the transformer that outputs pulses having a voltage greater than about 2 kV and with pulse frequencies greater than 1 kHz, as required by claims 1 and 19; they also do not teach or suggest closing the first switch for a second period of time, the second period of time being about 1,000% greater than the first period of time, as required by claim 16. 
Claims 1-23 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844